***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          SERENA BAKER v. OSCAR ARGUETA
                    (AC 43827)
                     Prescott, Moll and DiPentima, Js.

                                  Syllabus

The defendant appealed to this court from the judgment of the trial court
   dissolving his marriage to the plaintiff and making certain orders regard-
   ing the parties’ finances and custody of the parties’ two minor children.
   During the pendency of this appeal, the defendant filed a motion for
   articulation requesting that the court articulate several aspects of its
   original decision related to its finding of the defendant’s presumptive
   child support amount. Thereafter, the trial court issued, sua sponte, a
   corrected memorandum of decision in which it found that the defen-
   dant’s presumptive child support amount was $275 per week, rather than
   the $294 per week it had found in its original decision, and, subsequently,
   denied the defendant’s motion for articulation. On appeal, the defendant
   raised claims relating to the child support award entered by the court
   in its original decision, asserting that the court incorrectly found that
   his presumptive child support amount was $294 per week. Held that
   this court lacked subject matter jurisdiction to entertain the defendant’s
   appeal as that appeal became moot when the court issued a corrected
   memorandum of decision: the defendant’s claims related only to the
   child support award in the court’s original decision, the defendant did
   not challenge, by way of an amended appeal, the court’s corrected
   decision, in which the court reversed itself and resolved the matter at
   issue in the defendant’s favor, and there was no practical relief that this
   court could afford the defendant.
     Argued November 30, 2021—officially released January 11, 2022

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk and tried to the court,
McLaughlin, J.; judgment dissolving the marriage and
granting certain other relief, from which the defendant
appealed to this court; thereafter, the court, McLaug-
hlin, J., issued a corrected memorandum of decision.
Appeal dismissed.
   David N. Rubin, for the appellant (defendant).
   Joseph T. O’Connor, for the appellee (plaintiff).
                         Opinion

  MOLL, J. The defendant, Oscar Argueta, appeals from
the judgment of the trial court, rendered on January 8,
2020, dissolving his marriage to the plaintiff, Serena
Baker. On appeal, the defendant raises claims of error
relating to the child support award entered by the court
in its January 8, 2020 memorandum of decision. We
conclude that the defendant’s claims became moot dur-
ing the pendency of this appeal when the court issued
a corrected memorandum of decision on May 22, 2020,
which the defendant has not challenged by way of an
amended appeal. Accordingly, we dismiss the appeal
as moot.
  The following facts, as found by the trial court, and
procedural history are relevant to our resolution of this
appeal. The parties were married in 2009. Two children
were born of the marriage, one in 2014 and the other
in 2016.
  On September 17, 2018, the plaintiff commenced the
present dissolution action. The matter was tried to the
court, McLaughlin, J., on December 17 and 18, 2019.
   On January 8, 2020, the court issued a memorandum
of decision rendering a dissolution judgment (original
decision). In accordance with a pendente lite parenting
plan that it incorporated into the original decision,1 the
court awarded the parties joint legal custody of their
children, with the children’s primary residence being
with the plaintiff. Additionally, the court ordered the
defendant to pay child support to the plaintiff. In calcu-
lating the defendant’s child support obligation, the court
indicated that both parties had submitted child support
guidelines worksheets pursuant to Practice Book § 25-
30 (e).2 The court referenced two worksheets that were
appended to the original decision as Addendum A and
Addendum B, respectively. Addendum A, identified by
the court as the ‘‘[p]laintiff’s worksheet’’ dated Decem-
ber 17, 2019, calculated the defendant’s presumptive
child support obligation under the child support guide-
lines, as set forth in § 46b-215a-1 et seq. of the Regula-
tions of Connecticut State Agencies, to be $275 per
week. Addendum B, identified by the court as the
‘‘[d]efendant’s worksheet’’ dated December 5, 2019, cal-
culated the presumptive support amount to be $294 per
week. The court found the presumptive support amount
to be $294 per week as set forth in Addendum B, and,
after determining that a deviation was warranted
because the presumptive support amount was inequita-
ble or inappropriate on the basis of two deviation crite-
ria under § 46b-215a-5c (b) of the regulations (coordina-
tion of total family support and the best interests of
the parties’ minor children), the court ordered the
defendant to pay $338 per week, or $1465 per month,
in child support. On January 21, 2020, the defendant
filed this appeal from the original decision.
  On March 10, 2020, the defendant filed a motion for
articulation requesting that the court articulate several
aspects of the original decision. Of import, the defen-
dant asked the court to articulate the following: (1)
whether the court mistakenly had referred to the child
support guidelines worksheet appended to the original
decision as Addendum A as the ‘‘[p]laintiff’s worksheet’’
notwithstanding that the defendant had completed it;
(2) whether the court mistakenly had relied on the
worksheet appended to the original decision as Adden-
dum B, which also had been completed by the defen-
dant, to find that the defendant’s presumptive child
support obligation was $294 per week when Addendum
B had been superseded by Addendum A; and (3)
whether the correct presumptive support amount was
$275 per week, as reflected in Addendum A.
   On May 22, 2020, the court issued, sua sponte, a
corrected memorandum of decision (corrected deci-
sion), the purpose of which was to ‘‘[correct] the court’s
child support orders in [the original decision] to com-
port with the proper child support guidelines work-
sheet.’’ In the portion of the corrected decision
addressing child support, the court stated that ‘‘the
defendant . . . submit[ted] a child support guidelines
worksheet at the commencement of the trial pursuant
to Practice Book § 25-30 (e); the plaintiff did not.3 Pursu-
ant to the defendant’s worksheet dated December 17,
2019 [i.e., Addendum A], the weekly presumptive child
support amount is $275 . . . paid from the defendant
to the plaintiff.’’ (Footnote added.) After making a find-
ing that the presumptive support amount was $275 per
week, the court deviated from that amount and ordered
the defendant to pay $313 per week, or $1356 per month,
in child support.4 The corrected decision otherwise mir-
rored the original decision. The defendant did not file
an amended appeal from the corrected decision. On
June 23, 2020, the court summarily denied the defen-
dant’s motion for articulation.5 Additional facts and pro-
cedural history will be set forth as necessary.
   Before proceeding with our analysis, we briefly
explain what we distill to be the defendant’s claims on
appeal. In the argument section of his principal appel-
late brief, the sole discernable claim raised by the defen-
dant is that (1) in the original decision, the court improp-
erly found that his presumptive child support obligation
was $294 per week, and (2) notwithstanding that the
court, in recognition of its error, issued the corrected
decision in which it reduced his child support obligation
upon a finding that the presumptive support amount
was $275 per week, the original decision must be
reversed and the matter must be remanded for a new
trial. In the conclusion section of that brief, without
any supporting analysis, the defendant asks us to
‘‘approve . . . the following conclusions:’’ (1) the court
improperly found that the presumptive support amount
was $294 per week; (2) the court improperly ‘‘failed
to determine the presumptive support amounts, child
support award, child care costs, health care coverage,
health care expenses, worksheet, child support award
components, health care coverage contribution, pay-
ment of unreimbursed expenses, the presumptive order
for unreimbursed expenses, the child care contribution
and the noncustodial parent’s share of qualifying costs
for a contribution from the noncustodial parent only
for child care costs for the two minor children of the
parties’’; (3) the court improperly determined that devi-
ating from the presumptive support amount was war-
ranted on the basis of two deviation criteria when it
failed to make factual findings supporting the deviation
and when there was no evidence to support the devia-
tion; (4) the court improperly ordered a deviation from
the presumptive support amount notwithstanding that
the plaintiff did not indicate that a deviation was war-
ranted on a child support guidelines worksheet com-
pleted by her dated December 10, 2019; and (5) the
court made an improper factual finding regarding rental
income received by the defendant from a certain com-
mercial property.6 During oral argument before this
court, the defendant’s counsel clarified that the defen-
dant’s claims of error all related to the proper calcula-
tion of the defendant’s child support obligation.
   On the basis of his principal appellate brief and his
counsel’s statements during oral argument before this
court, we conclude that the crux of the defendant’s
appeal is that, in the original decision, the court incor-
rectly found that the defendant’s presumptive child sup-
port obligation was $294 per week and that, as a result
of the court’s error, a new trial is necessary. The ‘‘con-
clusions’’ that the defendant requests that we ‘‘approve’’
all share a nexus to the court’s finding of the presump-
tive support amount in the original decision.
   In her appellate brief, the plaintiff argues, inter alia,
that the defendant’s claims are moot because there is
no practical relief that we can afford him following the
issuance of the corrected decision, which the defendant
has not challenged by way of an amended appeal.
We agree.
   ‘‘We begin with the well-settled general rule that the
existence of an actual controversy is an essential requi-
site to appellate jurisdiction . . . . When, during the
pendency of an appeal, events have occurred that pre-
clude an appellate court from granting any practical
relief through its disposition of the merits, a case has
become moot. . . . Mootness implicates this court’s
subject matter jurisdiction, raising a question of law
over which we exercise plenary review.’’ (Citation omit-
ted; internal quotation marks omitted.) RAL Manage-
ment, Inc. v. Valley View Associates, 278 Conn. 672,
679–80, 899 A.2d 586 (2006).
  ‘‘Under our well established jurisprudence, [m]oot-
ness presents a circumstance wherein the issue before
the court has been resolved or had lost its significance
because of a change in the condition of affairs between
the parties. . . . In determining mootness, the disposi-
tive question is whether a successful appeal would ben-
efit the plaintiff or defendant in any way. . . . In other
words, the ultimate question is whether the determina-
tion of the controversy will result in practical relief to
the complainant. . . .
   ‘‘In considering the effect of the opening of a judg-
ment on a pending appeal, then, the appropriate ques-
tion is whether the change to the judgment has affected
the issue on appeal. If, in opening the judgment, the
trial court reverses itself and resolves the matter at
issue on appeal in the appellant’s favor, it is clear that
the appeal is moot as there is no further practical relief
that may be afforded. . . . Conversely, if the judgment
is opened to address issues entirely unrelated to the
appeal, the opening of the judgment has had no effect
on the availability of relief. A more difficult question
may be presented if the trial court addresses the matter
at issue on appeal, but does not entirely afford the
appellant the relief sought. In such cases, the extent to
which the trial court alters the judgment may require
either a new appeal or an amended appeal. . . . As
[t]he determination of whether a claim has become
moot is fact sensitive . . . the facts of each case simi-
larly must dictate the appropriate procedure to follow.’’
(Citations omitted; internal quotation marks omitted.)
Id., 691–92.
   As we set forth earlier in this opinion, we construe
the defendant’s cardinal claim on appeal, on which all
of his other claims rely, to be that his presumptive child
support obligation found by the court in the original
decision was incorrect. After the defendant had filed
this appeal from the original decision, the court issued
the corrected decision in which it acknowledged com-
mitting error as to its original finding of the presumptive
support amount, found the correct presumptive support
amount, and reduced the defendant’s child support obli-
gation. In essence, the court opened the original deci-
sion and substituted a new judgment for it. Thus, we
conclude that the court in the corrected decision
‘‘reverse[d] itself and resolve[d] the matter at issue on
appeal in the appellant’s favor,’’ and, accordingly, this
‘‘appeal is moot as there is no further practical relief
that may be afforded’’ the defendant. Id., 692.
  In his reply brief, the defendant does not offer any
appreciable response to the argument that the corrected
decision afforded him the relief that he seeks in this
appeal.7 Instead, the defendant maintains that his pre-
sumptive child support obligation found by the court
in the original decision was a clerical error that the
court corrected in the corrected decision, which relates
back to the original decision, thereby obviating the need
to file an amended appeal from the corrected decision.
At the outset, we note that this argument appears to be
inconsistent with the defendant’s claim that the court’s
error in finding his presumptive support amount in the
original decision necessitates a reversal and a remand
for a new trial. In addition, as we explain later in this
opinion, the defendant’s failure to file an amended
appeal would bar him from challenging the child sup-
port award in the corrected decision; however, whether
the defendant filed an amended appeal has no bearing
on our conclusion that there is no practical relief that
we may afford him as to his claims in this appeal, which
relate only to the child support award in the original
decision.8
  In any event, we are not convinced by the defendant’s
argument that his presumptive child support obligation
found by the court in the original decision was a clerical
error. ‘‘A distinction . . . must be drawn between mat-
ters of substance and clerical errors, the distinction
being that mere clerical errors may be corrected at any
time . . . . A clerical error does not challenge the
court’s ability to reach the conclusion that it did reach,
but involves the failure to preserve or correctly repre-
sent in the record the actual decision of the court. . . .
In other words, it is clerical error if the judgment as
recorded fails to agree with the judgment in fact ren-
dered . . . .’’ (Citations omitted; internal quotation
marks omitted.) Maguire v. Maguire, 222 Conn. 32,
39–40, 608 A.2d 79 (1992).
   Here, the original decision reflected the defendant’s
presumptive child support obligation that the court
found at the time of the judgment rendered on January
8, 2020, notwithstanding that the court later realized
that it had relied on the wrong child support guidelines
worksheet in finding the presumptive support amount.
Put simply, the original decision accurately reflected
the January 8, 2020 judgment rendered by the court.
By making a new finding as to the presumptive support
amount and by recalculating the defendant’s child sup-
port obligation in the corrected decision, the court
opened the original decision and modified it substan-
tively. As such, the child support award in the corrected
decision superseded the child support award in the
original decision. If the defendant wished to challenge
the child support award in the corrected decision, then
it was incumbent on him to file an amended appeal
from the corrected decision pursuant to Practice Book
§ 61-9, which he did not do.
  In sum, we conclude that the defendant’s claims on
appeal, which relate only to the court’s finding in the
original decision that the defendant’s presumptive child
support obligation was $294 per week, have been ren-
dered moot as a result of the corrected decision, in
which the court found the presumptive support amount
to be $275 per week and reduced the defendant’s child
support obligation.9 Whether the court committed error
in the corrected decision is not a question before us in
this appeal. Because the defendant’s claims are moot,
we are without subject matter jurisdiction to entertain
this appeal.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
     The court modified one provision of the parenting plan concerning the
defendant’s parenting time.
   2
     Practice Book § 25-30 (e) provides: ‘‘Where there is a minor child who
requires support, the parties shall file a completed child support and arrear-
age guidelines worksheet at the time of any court hearing concerning child
support; or at the time of a final hearing in an action for dissolution of
marriage or civil union, legal separation, annulment, custody or visitation.’’
   3
     On March 10, 2020, the defendant filed a motion for rectification
requesting that the court rectify the record by including several documents
purportedly submitted by the parties to the court, including a child support
guidelines worksheet completed by the plaintiff dated December 10, 2019.
On January 15, 2021, the court granted the motion for rectification except
insofar as the defendant moved to add the plaintiff’s child support guidelines
worksheet to the record, finding that the plaintiff’s worksheet was not in
the court file and was not provided to the court prior to trial.
   4
     In the original decision, the court determined that a deviation from the
defendant’s presumptive child support obligation was warranted on the
basis of two deviation criteria. In contrast, in the corrected decision, the
court did not identify expressly any deviation criteria in ordering a deviation
from the presumptive support amount. As we explain later in this opinion,
there are no claims before us that are predicated on the corrected decision.
   5
     The defendant did not file a motion for review of the denial of his motion
for articulation. See Practice Book § 66-7.
   6
     In the conclusion section of his principal appellate brief, the defendant
also requests that we ‘‘approve’’ the conclusion that the court made correct
findings as to the parties’ respective net incomes. This is not a cognizable
claim of error.
   7
     During oral argument before this court, the defendant’s counsel asserted
for the first time that this appeal was not moot because the defendant was
obligated to pay the incorrect amount of child support set forth in the
original decision in the interim between the original decision and the cor-
rected decision. Under the circumstances of this case, we reject this asser-
tion. The record before us is silent as to whether the defendant has paid
child support under the original decision, and there is no indication in the
record that the defendant has requested that the trial court credit him for
any child support overpayments made pursuant to the original decision.
   8
     During oral argument before this court, the defendant’s counsel made
a fleeting suggestion that the defendant’s claims on appeal were not limited
to the original decision, but rather extended to the corrected decision. This
contention is belied by the defendant’s appellate briefs, which do not contain
any cognizable claims challenging the corrected decision. Moreover, as we
explain later in this opinion, the defendant was obligated to file an amended
appeal from the corrected decision if he intended to claim error with respect
to the child support award set forth in the corrected decision.
   9
     Our decision dismissing this appeal as moot encompasses the claims
labeled by the defendant as ‘‘conclusions’’ in the conclusion section of his
principal appellate brief. Even if we had subject matter jurisdiction over
those claims vis-à-vis this appeal, we would not review their merits because,
as the plaintiff argues in her appellate brief, they are inadequately briefed.
See, e.g., Onofrio v. Mineri, 207 Conn. App. 630, 637–38,       A.3d     (2021)
(declining to reach merits of inadequately briefed claim). Moreover, under
our rules of practice, an appellant’s claims of error should be delineated in
the argument section of the appellant’s principal appellate brief; see Practice
Book § 67-4 (e); whereas the conclusion section of the brief should comprise
‘‘[a] short conclusion stating the precise relief sought.’’ Practice Book § 67-
4 (f).